T OM GLAZE, Justice, concurring. I join the majority opinion in this case, but add the following reasons. Arkansas Code Annotated section 6-17-1506 (Repl. 1997) sets forth the procedures by which a teacher is to tender his or her resignation. That statute provides that teacher contracts are to be renewed every year, in writing, on the same terms and for the same salary for the next school year, unless [djuring the period of the contract or within ten (10) calendar days after the end of the school year, the teacher shall send by certified or registered mail to the president, vice president, or secretary of the board of directors of the school district, with a copy to the superintendent . . . his or her resignation as a teacher.” § 6-17-1506(a)(2) (emphasis added). As noted by the majority, the strict compliance standard found in Ark. Code Ann. § 6-17-1503 does not apply in resignation situations. See Teague v. Walnut Ridge School District, 315 Ark. 424, 868 S.W.2d 56 (1993) (where the issue is a disputed resignation, the issue on review is whether the teacher substantially complied with the resignation procedures of § 6-17-1506). Here, however, in my view, Williams failed to substantially comply with those procedures. Williams tendered an oral resignation to the principal of the school where he taught, instead of mailing a written notice to the president of the school board with a copy to the superintendent. By way of contrast, in Teague, supra, the teacher sent a letter to the principal, and that letter was given to the school superintendent, who communicated the resignation to the school board members. In Higginbotham v. Junction City School District, 332 Ark. 556, 966 S.W.2d 877 (1998), the teacher signed his name to a resignation letter, and the superintendent then notified the board members of Higginbotham’s resignation that night by telephone. Here, Williams attempted to tender to the school principal an oral resignation, and the principal conveyed that oral resignation to “administration officials.” There was no written resignation, and there was nothing conveyed to the superintendent. This attempted resignation was void because it failed to substantially comply with the statute. I believe the trial court was wrong in dismissing his complaint for this reason as well. Imber, J., joins this concurrence.